                         United States District Court Eastern District of Virginia
                         401 Courthouse Square; Alexandria, Virginia 22314



Jennifer G. Hernandez
Defendant

Central Intelligence Agency (CIA)
Plaintiff




                                           Motion to Dismiss

COMES Now before this court is Defendant, Jennifer G. Hernandez, requesting to have the above
captioned case against Plaintiff be dismissed since it lacks merit; Grain v. Commissioner (1947). I was
never on their property trespassing I was at an unknown location in Reston, VA Plaintiff Headquarters
are located in Langley, VA additionally, no signs were in Plainview to support Plaintiff's claim of
trespassing. Furthermore, the day prior Defendant had a meeting at SAID address and left her
government valid ID inadvertently there. The following day I took a public transportation Fairfax bus
ttl5 filled with passengers since this bus makes several trips daily to that location unknown to me even
their address was listed differently from the address on the internet. I did not trespass! Oliver v. United
States (1967); After I collected my ID, I was hit with several trespassing threats after stating I had a crime
to report. I was then ordered to stand, cuffed behind, placed in a patrol car without warning of being
under arrest; Miranda v. Arizona (1966).

Moreover, if I was indeed trespassing on CIA property, they have their own courts since they do not
answer to the lower courts including this court that falls under "lower courts;" Katz v. United States
(1967). I showed no "unreasonable search and seizures" or violated "right to privacy" I was there during
their normal hours of operation. Katz v. United States (1967)and Fourth Amendment; Furman v.
Georgia (1972)that was violated by Plaintiff when I was placed in jail without an attorney; Gideon v.
Wainwright(1963)this court also violated my due process, as well as, my "Free Speech Clause" when I
tried to explained why I was there; Gitlow v. New York (1925).

Due to so many violations that's unconstitutional I requested that this court grand my motion as time
served and dismiss this frivolous case that's wasting tax payers money and the court's time especially
me since I'm being denied the right to take care of my health which requires surgery outside of this
state; Weeks v. United States (1962); Mapp v. Ohio (1962); Unger v. Maryland (1976); Mont v. United
States(2019)^nd Di^d Scott v. Sandford (1857).
Date:, ^ (f              ^

 mnifer Hernandez
 1BI Health Services
1221 Taylor Street, NE
Washington, DC 20011
571-662-7725
